 In the Matter of AMERICAN FRUIT GROWERS, INC., APACHE DISTRIBU-TORS, INC., A. ARENA AND COMPANY, LTD., M. 0. BEST, BYco DISTR.INC.,BURREL COLLINS, DAVIS PACKING Co., EATON FRUIT CO.,FARMERS DISTRIBUTORS COMPANY, INC., CHAS. FREEDMAN, S. A.GERRARD CO., JOHN JACOBS FARMS, FRED G. HILVERT COMPANY,.RITZ DISTRIBUTING COMPANY, MILLER-JOHNS COMPANY, RICHMANAND SAMUELS, INC., SALINAS VALLEY VEG. ExCH., SMITH-THORN-BURG, INC., STANLEY FRUIT Co., TOLBY BROS., TRACY-HOLMES FRUITCo.,WESTERN VEG. DISTR., BRAND-HAGIN, ARIZONA VEGETABLE DIS-TRIBUTORS, INCORPORATED, E. G. SMITHandFRUIT & VEGETABLYWORKERS SUB-LOCAL OF #191, UCAPAWA, C. I. 0.CasesNos.R-666 toR-690, inclusive,respectively.Decided De-cember 7, 1938Lettuce Packing Industry-Employee:agricultural laborer ; individuals em-ployed in packing sheds duringlettuce-packing seasons not employed as agri-cultural laborers;seasonal employment:employer-employeerelationship heldto exist between shed workers andemployers-Investigation of Representatives:controversy concerning representation of employees:employers'refusal togrant recognition of union; contention that employees are agriculturallaborers;majority status disputed by employers-UnitsAppropriatefor Col-lectiveBargaining:packing-shedworkers employedin the packing and ship-ping of lettuce in the Salt RiverValley districtofArizona by each of theemployers,respectively,excluding office help;foremen, truck drivers, and boxworkers-ElectionsOrderedMr. David Persinger, Mr. Charles M. Brooks,andMr.William,R.Walsh,for the Board.Mr. Ivan G. McDaniel, Mr. George C. Lyon,of Los Angeles, Calif.,andMr. Herman Lewkowitz,of Phoenix, Ariz., for all the Employers.Mr. C. B. Moore,of Los Angeles, Calif., for Western GrowersProtective Association on behalfof certainEmployers.'Mr. Barnett E. Marks,ofPhoenix,Ariz., for Arizona VegetableDistributors, Incorporated.Mr. Lester Asher,ofcounsel tothe Board.'American Fruit Growers, Inc., A. Arena and Company, Ltd., M. 0. Best, Byco Distr.,Inc.,Chas. Freedman, S. A. Gerrard Co., John Jacobs Farms, Fred G. Hilvert Company,RitzDistributing Company, Miller-Johns Company,Richman and Samuels, Inc., Smith-Thornburg, Inc, Stanley Fruit Co., and Western Veg Distr.10 N. L. R.-B., No. 21.316 DECISIONS AND ORDERSDECISIONANDDIRECTION OF ELECTIONS317STATEMENT OF THE CASEOn March 7, 1938, Fruit and Vegetable Workers Sub-Local ofNo. 191, United Cannery, Agricultural, Packing and Allied Work-ers of America, C. I. 0.,2 herein called the Sub-Local of No. 191,filed with the Regional Director for the Twenty-first Region (LosAngeles, California) separate petitions alleging that questions affect-Ana commerce had arisen concerning the representation of employees,respectively, of American Fruit Growers, Inc., Apache Distributors,Inc.,A. Arena and Company, Ltd., M. 0. Best, Byco Distr., Inc.,Barrel Collins, Davis Packing Co., Eaton Fruit Co., Farmers Dis-tributors Company, Inc., Chas. Freedman, S. A. Gerrard Co., JohnJacobs Farms, Fred G. Hilvert Company, Ritz Distributing Com-pany,Miller-Johns Company, Richman andSamuels, Inc., SalinasValley Veg. Exch., Smith-Thornburg, Inc., Stanley Fruit Co., TolbyBros., Tracy-Holmes Fruit Co., Western Veg. Distr., Brand-Hagin,Arizona Vegetable Distributors, Incorporated, and E. G. Smith,"herein collectively called the Employers, and requestinginvestiga-tions and certifications of representatives pursuantto Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 18, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section9 (c) ofthe Act andArticle III,- Section 3, and Article III, Section 10 (c) (2), of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice, and further ordered that, for purposes of hearing, thecases be consolidated and that one record of the hearing be made.On March 21, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon each of the Employersand upon the Sub-Local of No. 191.Pursuant to the notice, a hear-ing was held on March 29 and 30, 1938, at Phoenix, Arizona, before2The petitions are signed in abbreviated form : "Fruit and Vegetable Workers Sub-Local of #191, UCAPAWA,C. I. o"8Apache Distributors,Inc, A. Arena and Company,Ltd, Farmers Distributors Com-pany,Inc, John Jacobs Farms,Fred G. Hilvert Company, Ritz Distributing Company,Miller-Johns Company, Brand-Hagin, and Arizona Vegetable Distributors,Incorporated,were incorrectly designated in the petitions as Apache Distributors,A. Arena Co.and Ltd.,Farmers Distr.Co, John Jacobs Co,Fred Hilvert Co., P. J. Linde, Miller-Johns,Bryant-Hagen,and Ariz Veg.Distr., respectively.At the hearing,on motion of counsel for theBoard, the pleadings were amended,without objection,so as to substitute the designationswhich are set forth in the text. 318NATIONAL LABOR RELATIONS BOARDThomas H. Kennedy, the Trial Examiner duly designated by theBoard.The Board and each of the Employers were representedby counsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the commencement of the hearing, the Employers filed a jointmotion to dismiss the petitions for investigation and certification ofrepresentatives and to dismiss the proceeding on the grounds (1)that the petitions were not filed for or on behalf of the employeesof the Employers; (2) that no questions affecting commerce hadarisen concerning the representation of employees; (3) that the em-ployees named in the petitions are all "agricultural laborers" withinthe meaning of Section 2 (3) of the Act and are therefore exemptfrom the jurisdiction of the Board; (4) that the Employers are notengaged in nor do their transactions or products affect interstatecommerce; and (5) that the Board's proceeding was without author-ity-and contrary to the provisions of the Act. The Trial Examinerreserved ruling thereon.The Board hereby denies the motion.The petition alleging that a question affecting commerce had arisenconcerning the representation of employees of A. Arena and Com-pany, Ltd., was filed with reference to employees performing serv-ices at two separate packing sheds or plants. It appears that A.Arena and Company, Ltd., is not the employer of persons working atone of these sheds, but that the employer is Arena-Norton Corpora-tion, a firm which has the same secretary and many of the samestockholders.At the hearing it was stipulated between counsel forthe Board and counsel for Arena-Norton Corporation that the peti-tion relating to A. Arena and Company, Ltd., be amended to includeArena-Norton Corporation as a party herein.4During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On May 6, 1938, the Employers filed a brief which the Board hasconsidered.On July 5, 1938, a petition was filed with the Board by FreshFruit and Vegetable Shed-Workers, Local No. 78, United Cannery,Agricultural, Packing and Allied Workers of America, stating thatpursuant to a direction of the district convention of the UnitedCannery, Agricultural, Packing and Allied Workers of America, heldon June 26, 1938, at San Francisco, it had taken over the member-ship of the Sub-Local of No. 191, and requesting that its name ap-4Arena-Norton Corporation is hereinafter included within the collective designation,"the Employers." DECISIONS AND ORDERS319pear in any order or decision issued by the Board in this proceedingin lieu of the Sub-Local of No. 191.An affidavit in support of theallegations of the petition was thereafter filed by the district presi-dent of United Cannery, Agricultural, Packing and Allied Workersof America.On November 19, 1938, the Board issued an order reopening therecord for the introduction of evidence relative to the matter coveredin the petition filed by Fresh Fruit and Vegetable Shed-Workers,Local No. 78.The Regional Director, on November 19, 1938, issued a notice ofsuch further hearing, on November 21, 1938, an amended notice ofhearing, and on November 22, 1938, a notice of change of place ofhearing, all of which were duly served upon all parties to the pro-ceeding.Pursuant to the amended notice of hearing and notice ofchange of place of hearing, a hearing was held on November 26,1938, at Los Angeles, California, before Thomas H.- Kennedy, theTrial Examiner duly designated by the Board.The Board and eachof the Employers were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the commencement of the hearing, counsel for the Board movedto amend the petition filed by Fresh Fruit and Vegetable Shed-Workers, Local No. 78, on July 5, 1938, and the order of the Boardof November 19, 1938, to designate the name of said organization asFresh Fruit and Vegetable Workers, Local No. 78.The Trial Ex-aminer reserved ruling thereon, as well as on the motion of the peti-tion requesting that the name of Fresh Fruit and Vegetable Workers,Local No. 78, United Cannery, Agricultural, Packing and AlliedWorkers of America, appear in lieu of the Sub-Local of No. 191 inany order or decision issued by the Board.The motions are herebygranted.The Board has reviewed'the ruling of the Trial Examinerupon an objection to the admission of evidence.The ruling is herebyaffirmed.On December 5, 1938, the Employers filed a brief, which the Boardhas considered, relating to the issues raised in the petition to substi-tute the name of Fresh Fruit and Vegetable Workers, Local No. 78,in lieu of the Sub-Local of No. 191.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSEach of the Employers is engaged in the business of packinglettuce in the Salt River Valley district in the vicinity of Phoenix,Arizona.In the brief filed by the Employers it is admitted that 320NATIONAL LABOR RELATIONS BOARD"the lettuce, or most of it, eventually enters interstate commerce;presumable almost 100% of the lettuce eventually leaves the boundaryof the State of Arizona."Adopting the language of the Employers' brief, we find thatgenerally-the Employers 5 operate in this district in three different methods.The first method is where the Employer owns or leases the landon which the lettuce is grown and employs the labor used in plow-ing the land, planting, irrigating, cultivating, cutting and pack-ing the lettuce.In such a situation the Employer controls theoperation and pays the labor from the time of planting throughthe time of harvesting and until the lettuce is put in the freightcar, the door closed and sealed... .The second method is where the Employer buys growingcrops.Under this method the Employer, or its superintendentor fieldman, purchases the growing lettuce in the field prior tomaturity.Upon purchase of the growing crop, the Employerobtains complete control of the same and from that point onemploys the labor necessary to cultivate and harvest the crop... .Here again the Employer controls the lettuce until it is putin the freight car, the door closed and sealed... .The third method is where the Employer makes cash advances.Under this method of operation the Employer, or its fieldmanor superintendent selects certain land on which it wishes togrow lettuce.Then instead of leasing the land, as in the firstmethod, or instead of buying the growing crops and thereafterdirectly hiring the labor, as in the second method, the Em-ployer, after satisfying itself of soil conditions, purchases thecrop but makes arrangement for the grower to continue thecultivation.The Employer makes cash advances to the grower,which money goes to pay for fertilizer, materials and labor.The Employer supervises the grower in this work and makescash payments to the grower from time to time for labor andother expenses. . . . instead of paying the labor direct, makescash advances to the grower... .The Employers do not pack the lettuce in the field where it isgrown.The lettuce-packing operations are carried on in packingplants or sheds which are located at railroad shipping points.In the Salt River Valley district the packing of lettuce is carriedon during two seasons s-in the spring from about the end of Feb-ruary until the middle of April, and again in the fall from aboutthe end of November until the middle of January.s Although the brief uses the term "Respondents," we have in accordance with our usageherein substituted the designation"Employers "The record indicates that each season is also known as a "deal." DECISIONS AND ORDERS321American Fruit Growers, Inc.,is a Delaware corporation with itsprincipal offices in Pittsburgh, Pennsylvania, and Los Angeles, Cali-fornia.The company packs and ships vegetables or fruit in prac-tically every State of the United States. It does notown or leaseany lettuce fields in the Salt River Valley district, but obtains itssupply of lettuce by means of cash advances, to growers.Althoughthe company supervises the growing and harvesting, the persons whoharvest the lettuce in the field are employed by the grower.Afterthe lettuce is cut, it is delivered by the grower to the company'spacking shed which is located at Alhambra, Arizona.The companyalso operates its Alhambra shed during the cantaloupe-packing seasonwhich occurs in June and July.During the spring-lettuce deal of1938, the company packed about 100 carloads ' of lettuce, all of whichwere shipped outside Arizona. It employed about 55 to 60 employeesin its packing shed during this lettuce season.Apache Distributors, Inc., aColorado corporation, has its principaloffice and its packing shed in Phoenix, Arizona.This shed is operatedduring both the lettuce and cantaloupe-packing seasons.The com-pany grows its lettuce on land which it leases under a year-to-yeartenancy.During the, fall-lettuce deal of 1937, the company packedapproximately35 carloadsof lettuce, all of which were shipped out-sideArizona.It employs about 50 men in its lettuce operations,15 or 20 being packing-shed workers and the remainder field workers.A. Arena and Company, Ltd.,a California corporation, has its mainofficeinLos Angeles, California. It operates packing sheds inSalinasValley, Imperial Valley, and several other points in Cali-fornia.Its shed in theSalt RiverValley district is locatedatMesa,Arizona, and is used only for packing and shipping lettuce.During-the spring-lettuce deal-of 1938 approximately 60 workers were em-_ployed at this packing shed.Ninety carloads of lettuce were packed,all the cars being shipped outside Arizona.Arena-Norton Corporationoperates only in the Salt River Valleydistrict.Its packing shed is located at Jean, Arizona, and is op-erated during the lettuce and carrot8seasons.It either grows itsown lettuce supply or purchases growing crops prior to maturity.During the spring-lettuce deal of 1938, approximately 75 workerswere employed at the packing shed at Jean.About 170 carloads oflettuce were packed at this shed, all the cars being shipped outsideArizona.M. 0. Bestis an individual doing business as M. 0. Best Company.He operates a packing shed at El Centro, California, and at Mobest,'The record discloses that a carload of lettuce contains from a minimum of 265 to amaximum of 320 crates. A crate contains either four, five, or six dozen heads of lettuce,depending upon the size of the heads8 The carrot-packing seasons follow the lettuce seasons a^ od occur in April and inJanuary. 322NATIONAL LABOR RELATIONS BOARDArizona, in the Salt River Valley district.The shed at Mobest isused for packing lettuce, cantaloupes, and beet seed.,The, lettucewhich he packs and ships is grown by him. During the spring-lettuce deal of 1938, approximately 81 workers were employed at thepacking shed at Mobest, and about 118 carloads of lettuce wereshipped.All the shipments were sold to commission merchants fromStates other than Arizona under terms f. o. b. the packing shed atMobest.Byco Distr. Inc.,an Arizona corporation, has its principal office andits packing shed at Alhambra, Arizona.This shed is operated dur-ing the lettuce and cantaloupe-packing seasons.The company growsthe lettuce which it packs and ships.During the spring-lettucedeal of 1938, the company packed 86 carloads of lettuce, all of whichwere shipped outside Arizona. It employs about 73 people in itslettuce operations, 42 being packing-shed workers, and the remainderfield workers.Burrel Collinsisan individual operating a packing shed atPhoenix, Arizona, during the lettuce and cantaloupe seasons.Thelettuce which he packs and ships is either grown by him, or pur-chased as growing crops prior to maturity, or obtained pursuant tocash advance contracts.workers were employed at the packing shed and -26 carloads oflettuce were shipped.All the shipments were sold f. o. b. the packingshed to buyers representing various commission merchants.Davis Packing Co.is the name under which E. E. Davis doesbusiness.He operates a packing shed at Alhambra, Arizona.Heobtains his supply of lettuce by the purchase of growing crops or bythe purchase of harvested lettuce which is delivered to the shed.During the spring-lettuce deal of 1938, he packed 24 carloads oflettuce, all of which were shipped outside Arizona under f. o. b. salescontracts.He employed 37 people in his lettuce operations, 15 beingpacking-shed workers and the remainder field workers.Eaton Front Co:is a partnership composed of Ralph and RayEaton.The partnership operates cantaloupe-packing sheds at vari-ous places in California, New Mexico, and Colorado. In the SaltRiver Valley district it operates a shed at Alhambra, Arizona, whichis used during the lettuce and cantaloupeseasons.It grows a por-tion of the lettuce which it packs and ships on leased land, but itsprincipal supply is obtained by purchasing growing crops prior tomaturity.During the spring-lettuce deal of 1938 it packed 85 car-loads of lettuce at its Alhambra shed, all of which were shippedoutside Arizona.The partnership employed 92 people in its lettuce6As noted above, the--cantaloupe-packing season occurs in Tune and July, severalmonths after the spring-lettuce-deal'Beet seed is likewise packed about 2 months afterthe spring-lettuce deal. DECISIONS AND ORDERS323operations,34 being packing-shed workers and the remainder fieldworkers.Farmers Distributors Company,Inc.,an Arizona corporation, op-erates a packing shed at Alhambra,Arizona, during the lettuce andcantaloupe seasons.On occasion it purchases growing crops of let-tuce, but its principal supply comes from land which it leases orfrom cash advances.During the spring-lettuce deal of 1938 itpacked 52 carloads of lettuce, all of which were shipped outsideArizona.It employed 49 workers in its packing shed during thelettuce season.Chas. Freedmanis partner of a firm composed of Chas. Freedmanand O. J. Jennings.The partnership operates a packing shed for fruitand vegetables at Imperial Valley, California. In the Salt RiverValley district it operates a shed at Jean, Arizona, at which it packsonly lettuce.It obtains its supply of lettuce by the purchase ofgrowing crops or by cash advances.During the spring-lettuce dealof 1938, 49 workers were employed at the Jean packing shed and 75carloads of lettuce were shipped.The majority of the shipmentswere sold f. o. b. the packing shed to buyers representing easterncommission merchants.S.A. Gerrard Co.is a corporation having its main office in Cin-cinnati, Ohio.It operates packing sheds in Colorado and in the Im-perialValley and Salinas Valley in California. In the Salt RiverValley district of Arizona it operates a shed at Mesa for packinglettuce and carrots, at Cowden for packing lettuce, and at Fowlerfor packing cantaloupes.For the most part, it leases land uponwhich it grows its supply of lettuce.On infrequent occasions, how-ever, it purchases growing crops of lettuce.During the spring-lettucedeal of 1938, the company employed 78 workers at its packing shedatMesa and 48 at its shed at Cowden.It shipped 149 carloads oflettuce from Mesa and 69 carloads from Cowden, all the shipmentsgoing outside of Arizona.John Jacobs Farms, aCalifornia corporation, has its packing shedat Alhambra,Arizona.It packs and ships lettuce, carrots,broccoli,and cabbage.It grows most of its lettuce supply on leased land, butoccasionally buys growing crops.During the spring-lettuce deal of1938 it packed 100 carloads of lettuce, the great majority of whichwere shipped outside Arizona.It employed 58 workers in its packingshed during the lettuce season.Fred G. Hilrvert Company,a common-law trust, operates packingsheds at several places in Colorado and in California.In the SaltRiver Valley district of Arizona it operates sheds for packing lettuceand cantaloupes at Campo and at Normal Junction. It grows nearlyall of its lettuce supply on leased land, and only infrequently pur-chases growing crops.During the spring-lettuce deal of 1938 it 324NATIONAL LABOR RELATIONS BOARDshipped 88 carloads of lettuce from the Campo shed and 61 from theNormal Junction shed.All of the shipments went to destinationsoutside Arizona.During the same lettuce season the firm employed55 workers at the Campo shed and 85 at the Normal Junction shed.Ritz Distributing Companyis the name under which M. Duddydoes business.He operates a packing shed in Utah and at Jean,Arizona, in the Salt River Valley district.The shed at Jean is usedfor packing lettuce and cantaloupe.He grows his lettuce on landwhich he leases.During the spring-lettuce deal of 1938, he packed120 carloads of lettuce, all of which were shipped outside Arizona.He employed about 115 men in his lettuce operations, 40 being pack-ing-shed workers, and the remainder field workers.Miller-Johns Company,a partnership composed of O. D. Millerand C. W. Johns, operates a packing shed at Cowden, Arizona, duringthe lettuce and carrot seasons.On occasion it purchases growingcrops of lettuce, but its principal supply comes from land which itowns or leases.During the spring-lettuce deal of 1938, the partner-ship packed 110 carloads of lettuce, all of which were shipped outsideArizona.It employed about 230 men in its lettuce operations, 80being packing-shed workers and the remainder field workers.Richman and Samuels, Inc.,an Arizona corporation, has its mainoffice in New York City. The company operates a packing shed atJean, Arizona, which is used "during the lettuce, cantaloupe, and carrotseasons.Various affiliated corporations operate packing sheds at sev-eral places in California.The company's lettuce supply is grown onland which it leases.During the spring-lettuce deal of 1938, thecompany packed about 125 carloads of lettuce, all of which wereshipped outside Arizona. It employed 46 workers in its packingshed during the lettuce season.SalinasValley Veg. Exch.isa partnership composed of T. M.Bunn and T. Yuki. It operates lettuce-packing sheds at several placesin California and its main office is at Salinas, California. In theSaltRiver Valley district of Arizona its lettuce-packing shed islocated at Fowler.The lettuce which it packs and ships is eithergrown on land which it leases or is obtained through the purchaseof growing crops.During the spring-lettuce deal of 1938 it packed350 carloads of lettuce, all of which were shipped outside Arizonaunder f. o. b. sales contracts.The partnership employed 191 menin its lettuce operations, 106 being packing-shed workers and theremainder field workers.Smith-Thornburg, Inc.,an Arizona corporation, operates one pack-ing shed at El Centro, California, and another in the Salt River Val-ley district at Mobest, Arizona.The shed at Mobest is used duringthe lettuce, cantaloupe, carrot, and cabbage seasons.The company'slettuce supply is grown on land which it leases or owns.During the DECISIONS AND ORDERS325spring-lettuce deal of 1938w the company packed 186 carloads of let-tuce, all of which were shipped outside Arizona. It employed 127workers in its lettuce operations, 44 being packing-shed workers andthe remainder field workers.Stanley Fruit Co.,an Arizona corporation, operates one packingshed in Colorado and another in the Salt River Valley district atCowden, Arizona.The shed at Cowden is used for packing lettuce,cantaloupe, and beet seed.The company's lettuce supply is grownon land which it leases or owns.During the spring-lettuce deal of1938, the company packed 99 carloads of lettuce, all of which wereshipped outside Arizona under f. o. b. sales contracts. It employed32 workers in its packing shed during the lettuce season.Tolby Bros.,a partnership composed of three brothers, C. C., M. A.;and C. A. Tolby, operates a packing shed at Jean, Arizona, during thelettuce and cantaloupe seasons.The partnership's lettuce supply isgrown on land which it owns or leases. During the spring-lettuce dealof 1938, the partnership packed 117 carloads of lettuce, all of whichwere shipped outside Arizona. It employed 75 workers in its packingshed during the lettuce season.Tracy-Holmes Fruit Co.,an Arizona corporation, operates a pack-ing shed at Jean, Arizona, which is used for shipping lettuce.Thecompany's lettuce supply is grown on land owned by its principalstockholder.During the spring-lettuce deal of 1938, the company,packed 91 carloads of lettuce, all of which were shipped outside Ari-zona.It employed 60 workers in its packing shed during the lettuceseason.Western Veg. Distr.,a partnership composed of Elmer Hartner andCalvin Kunz of Denver, Colorado, operates lettuce-packing sheds inCalifornia, in Colorado, and in the Salt River Valley district of Ari-zona at Alhambra and at Jean. Its supply of lettuce is obtainedpursuant to cash advance contracts.During -the spring-lettuce dealof 1938 it shipped a total of 238 carloads of lettuce which were evenlydivided between the shed at Alhambra and the shed at Jean.All theshipments went to destinations outside Arizona.The partnershipemployed about 80 workers in its Alhambra packing shed during thelettuce season. .Brand-Hagin,a partnership composed of Wayne Brand and Ken-neth Hagin, operates a lettuce-packing shed at Fowler, Arizona. Itssupply of lettuce is obtained through the purchase of growing cropsprior to maturity.During the spring-lettuce deal of 1938, the part-nership packed 35 carloads of lettuce, all of which were shipped out-side Arizona under f. o. b. sales contracts. It employed 30 workers inits packing shed during the lettuce season.Arizona Vegetable Distributors, Incorporated,an Arizona cor-poration, operates a packing shed at Fowler, Arizona, which is used147841-39-vol 10--22 326NATIONAL LABOR RELATIONS BOARDduring the lettuce, cantaloupe, and carrot seasons.The company'slettuce supply is grown on land which it leases.During the spring-lettuce deal of 1938, the company packed 97 carloads of lettuce, all ofwhich were shipped outside Arizona. It employed 56 workers in itspacking shed during the lettuce season.E. G. Smithis an individual operating a packing shed at Jean, Ari-zona, during the lettuce and cantaloupe seasons.The lettuce whichhe packs and ships is purchased as growing crops prior to maturity.During the, spring-lettuce deal of 1938, Smith packed 35 carloads oflettuce, about 90 per cent of which were shipped outside Arizona underf. o. b. sales contracts.He employed 40 workers in the packing shedduring the lettuce season.II.THE ORGANIZATION INVOLVEDFresh Fruit and Vegetable Workers, Local No. 78, United Cannery,Agricultural, Packing and Allied Workers of America, herein calledthe Union, is a labor organization affiliated with the C. I. 0.,10 admit-ting to its membership all shed workers engaged in the packing andshipping of lettuce, except foremen, clerical employees, truck drivers,and box makers.III.THE EMPLOYEESAn Employer which grows its own supply of lettuce or which pur-chases growing crops prior to maturity carries on its pay rolls fieldlaborers who perform the harvesting and cutting of the crop. Inthe field the lettuce is packed into field crates and transported bytruck to the packing shed.The truck drivers are generally fieldworkers who have been engaged in the harvesting of the lettuce.At the packing shed the lettuce is unloaded from the truck and ishandled by shed workers, who are classified as receivers, truckers, orfloormen.These shed employees move the lettuce to the trimmingbenches, where the trimmers remove the decayed or brown leaves and,using a sharp knife, chop off the butt of the head of lettuce.Afterbeing trimmed, the lettuce is handled by a packer who works at thetrimming table packing two crates at a time. Generally there are threeor even four trimmers for each packer. The packer picks up two headsof lettuce at a time and, depending upon the size of the heads, placesthem in one of the two crates which he is packing.The packed crate is next placed upon a skid or conveyor belt.Aniceman puts crushed ice into the crate.The crate then moves undera lidding. machine, which nails on a lid.The crate is labeled, the sizeof the heads is marked on it, and then a car loader places the crate10At the timeof the hearing this designationreferred to the Committeefor IndustrialOrganization.We take notice thatthe name has since been changed to the Congress ofIndustrial Organizations. DECISIONS AND ORDERS327.ina railroad car which is on a siding alongside the packing shed.Finally, ice is packed over the tops of the crates in the railroad car,and the lettuce is ready for shipment.In the vast majority of cases, the shed employees do not performany work in the fields.Nor do they work in the sheds during thecantaloupe- or carrot-packing seasons.They leave the Salt RiverValley at the end of its lettuce-packing seasons and go to the ImperialValley or the Salinas Valley in California to work in packing shedsduring the lettuce-packing seasons of these districts.The Employerstend to give preference to their old employees, and many of the diedworkers work for the same employer or for the same foreman in the,Salt River Valley, then in California, and finally return for the nextlettuce deal in the Salt River Valley.The shed workers generally doonly lettuce-packing work and move from one lettuce deal to another.The petitions of the Union requesting an investigation and certifi-cation of representatives are filed with reference to the shed employeeswho are engaged in the packing and shipping of lettuce. The Em-ployers contend that all of their employees are "agricultural laborers,"the packing-shed workers as well as the laborers in the fields. Section2 (3) of the Act excludes "any individual employed as an agriculturallaborer" from the definition of the term "employee," and consequentlyfrom the jurisdiction granted to the Board.The term "agricultural labor" has been defined by other Federalagencies.The Social Security Act, 49 Stat. 620, provides :The term "employment" means any service ... except-(1) agri-cultural labor; . . .11The United States Treasury Department, Bureau of Internal Rev-enue, and the Social Security Board have promulgated regulationsdefining the term "agricultural labor," as used in the Social SecurityAct, as follows :... The term "agricultural labor" includes all services per-formed-(a)By an employee, on a farm, in connection with the cultiva-tion of the soil, the harvesting of crops, or the raising, feeding, ormanagement of livestock, bees, and poultry; or(b)By an employee in connection with the processing of ar-ticles from materials which were produced on a farm; also thepacking, packaging, transportation, or marketing of those mate-rials or articles.Such services do not constitute "agriculturallabor", however, unless they are performed by an employee of theowner or tenant of the farm on which the materials in their rawor natural state were produced, and unless such processing, pack-ing, packaging, transportation, or marketing is carried on as an"Sections210 (b), 811 (b), and 907 (c) of the Social Security Act. 328NATIONAL LABOR RELATIONS BOARDincident to ordinary farming operations as distinguished frommanufacturing or commercial operations.As used herein the term "farm" embraces the farm in theordinarily accepted sense, and includes stock, dairy, poultry, fruit,and truck farms, plantations, ranches, ranges, and orchards.Forestry and lumbering are not included within the exception.12We are of the opinion that this definition sets forth an adequateinterpretationwhich may be applied to the term "agriculturallaborer", as used in Section 2 (3) of the National Labor RelationsAct.13It is apparent from this definition that the mere fact that an12 Art. 6,Social Security Board Regulations No 2, relating to Federal Old-Age Benefitsunder Title II of the Social Security Act ; Art. 6, U.S.Treasury Department,Bureau ofInternal Revenue Regulations 91 relating to the Employees'Tax and the Employers' Taxunder Title VIII;Art. 206(1),U. S Treasury Department,Bureau of Internal RevenueRegulations 90 relating to the Excise Tax on Employers under Title IX.IsWe do not, however,adopt all the specific rulings which have been made with respectto the foregoing definition.We expressly reject the ruling contained in the followingletter which is cited in the Employers'brief :TREASURY DEPARTMENT,OFFICE OF COMMISSIONER OF INTERNAL REVENUE,Washington,D. C., Sept. 10,1937.Refer to : SST : OA : CWESTERN GROWERS PROTECTIVE ASSN,1231 E. 7thSt., Los Angeles, Calif.(Atten : Mr C.B Moore, Managing Secretary.)SIRS : Reference is made to yourletter dated May 13, 1937,requestingadvice as towhether services- performed by employeesof a lettucegrower in connectionwith thepacking of the lettuce under certain described circumstances constitute"agriculturallabor"within the meaning ofthe taxingprovisions of the SocialSecurity Act.It is stated that the lettuce grower in question owns three hundred acres of land onwhich he plants and cultivates lettuce of the icebergvariety.In preparing the let-tuce for shipment to eastern markets, it is carefullypacked withsmall pieces of ice ina crate, and the refrigerator cars in which it is transported are top iced ; i. e., crushedice is blown over the topof thecratesafter theyare loaded in the cars.This methodof packing is, of necessity,used both by commercial packers and lettuce farmers, sinceall lettuce must be packed in the same manner.The employees performing the pack-ing operations do not perform services in connectionwith the harvesting of the lettucefor the reasonthat the highly perishablenature ofthe productdemands cutting atselected times of the day, anditmust be immediatelypacked to insure satisfactorymarketing.The packing operationsare not conductedon the farm,usually beingcarried on some distanceaway wherecailoadingfacilitiesare available.However, itis claimedthat withoutsuch packingthere wouldbe no iceberg lettuce farming inCalifoi niaand Arizona,and that the packing operations are an integral and dependentpart of thefarming operationThe lettuceis sold exclusivelyat wholesale.You are advised that upon the basisof the facts submitted,and in view of theprovisionsof Articles6 and 206(1) of Regulations91 and 90,issued pursuant toTitles VIII and IX of the Act, respectively, the servicesperformedby the employeesof the lettucegrower under the circumstancesdescribedin your letter,in connectionwith the packing of lettuce which was grown on a farm owned or tenanted by theemployer, constitute "agricultural labor" for purposes of the taxes imposed by theSocial Security Act.Accordingly, the remuneration with respectto such services isnot subject to the taxes imposed by Titles VIII and IX thereof.Respectfully,(sgd)Guy T. HELVERINO,Commissioner.In our opinion,this ruling is based upon an incomplete statement of facts which aremore fully ievealed in this proceeding and, furthermore,overlooks the requirement thatthe packaging must be carried on "as an incident to ordinary farming operations as dis-tinguished fiwn manufacturing or commercial operations." DECISIONS AND ORDERS329employee is engaged in handling products grown upon a farm doesnot of itself classify him as an "agricultural laborer."Although theemployees with whom we are here concerned handle products grownupon a farm,their services are not rendered in the fields. Instead,they work only in the packing sheds or plants and their services aredevoted entirely to the handling of lettuce as it is being preparedin the sheds for shipment to market. It is our conclusion that theserviceswhich are performed by shed workers engaged in the pack-ing and shipping of lettuce are not "agricultural" in nature,but areperformed in connection with commercial packaging and shippingenterprises.Moreover,the employees of those firms which operateby means of,the purchase of growing crops or by means of cashadvances are not agricultural laborers for the added reason that theyare not employed by the owner of the farm on which the productswere produced.We find that the individuals employed by the Employers in thepacking sheds during the lettuce-packingseasonsare not employedas agricultural laborers.IV. THE QUESTIONS CONCERNING REPRESENTATIONThe petitions for investigation and certification of representativesalleged "that the Employers, although requested by registered letterson March 1, 1938, had refused to meet with the Union and recognizeit as bargaining agent for the packing-shed employees.On March10, 1938, the Salt River Valley Grower-Shipper Committee, repre-senting,the Employers,notified a Field Examiner of the Board atPhoenix, Arizona, that they contended : (1) "that the work performedin their packing sheds is agricultural labor and as such not withinthe scope of the Act . . ."; and (2) that the Union does not representand has never represented a majority of the employees.The Employers claim that no question concerning representationhas arisen for the reasons that at the time of the hearing the spring-lettuce deal of 1938 had been finished, that no arrangements hadbeen made for rehiring any of the employees when the fall packingseason began, that the relationship of employer and employee hadterminated,and that theemployeesfor thespring season could notdetermine for the employees during the fall season whether or notthey wanted an election to determine their choice of representatives.We find, however, that approximately 50 per cent of the lettuce-shed workers that were employed by each Employer during thespring-lettuce packing deal return to work for the same Employerduring the fall-lettuce deal.Moreover, the great majority of theseshed workers return season after season to work for one or anotherof the Employers in this proceeding.We conclude that an employer- 330NATIONAL LABOR RELATIONS BOARDemployee relationship exists between these lettuce-shed workers andthe Employers.14We find that a question has arisen concerning representation ofemployees of each of the Employers.V.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the Employers in this proceeding that thequestion concerning representation which has arisen, occurring inconnection with its operations described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.VI.THE APPROPRIATE UNITThe Union, in its petitions, claimed that the production employeesin and about the lettuce-packing sheds of each Employer, respectively,except office help, foremen, and truck drivers, constitute a unit appro-priate for the purposes of collective bargaining.At the hearing amember of the executive board of the Union clarified its claim bydefining "production employees" as including receivers, truckers,trimmers, packers, crate liners, icemen, lidders, and car loaders.Hefurther asserted that the box makers working in the sheds areemployees of an independent box company and should be excludedfrom the unit.As we have noted above, the Employers contended that all of theiremployees, the packing-shed workers as well as the field workers,are agricultural laborers.Other than this, the Employers made noobjection to the unit described by the Union and made no claim forany other unit.The propriety of a unit which is limited to packing-shed workersis supported by several considerations.The packing-shed workersreceive substantially higher rates of pay than do the workers in thefield; 15 they do not, as a rule, perform any services in the field; and14 SeeMatter of Alaska Packers AssociationandAlaska Cannery Workers Union LocalNo. 5, Committee for Industrial Organization,7 N.L. R. B 141.16 The usual rates of pay in the Salt River Valley for the different types of lettuce workare as follows :Field WorkersCutters--------------------------------------------- 30 cents an hourLoaders---------------------------------------------30 cents an hour.Shed WorkersFloormen and truckers--------------------------------60 cents an hourTrimmers-------------------------------------------60 cents an hour.Packers---------4 cents a crate,which amounts to about 80 cents an hour.Lidders-------------------------------------------- 821/2 cents an hour.Icemen-----------------------------------------60 to 65 cents an hourCar loaders----------------------------------------------- $3.25 a car. DECISIONS AND ORDERS331their operations in the packing sheds involve entirely differentprocesses.We see no reason for deviating from the unit claimed bythe Union.Several of the Employers, as we have previously noted, operate twolettuce-packing sheds in the Salt River Valley 18With reference toA. Arena and Company, Ltd. and Arena-Norton Corporation, toS. A. Gerrard Co., and to Western Veg. Distr., the respective petitionsfor investigation and certification of representatives set forth a singleunit composed of the employees engaged in packing operations at thetwo sheds coining under the same ownership.With reference to FredG. Hilvert Company, the petition for investigation and certificationof representatives refers to the employees at the packing shed atPhoenix, which is the billing point for both of the sheds which thisfirm owns. The record indicates that S. A. Gerrard Co. shifts its pack-ing-shed workers back and forth between its two sheds, and that FredG. Hilvert Company and A. Arena and Company, Ltd. and Arena-Norton Corporation operated only one of their two sheds during thefall-lettuce deal of 1937. It appears that S. A. Gerrard Co. and West-ern Veg. Distr. each operated two packing sheds during the fall-let-tuce deal of 1937.We shall include within a single unit the workersin the designated classifications who are employed in one or more ofthe packing sheds operated in the Salt River Valley by the sameEmployer.However, the record does not contain sufficient facts towarrant finding that A. Arena and Company, Ltd., and Arena-Nor-ton Corporation are to be considered as a single employer.We shallconsider the packing-shed employees of each of these concerns asconstituting a separate unit. 'We find that all the receivers, truckers, trimmers, packers, crateliners, icemen, lidders, car loaders, and others employed as packing-shed workers in the packing and shipping of lettuce in the SaltRiver Valley district of Arizona by each of the Employers, respec-tively, excluding office help, foremen, truck drivers, and box makers,constitute, in the case of each Employer, a unit appropriate for thepurposes of collective bargaining, and that said units will insure tothese employees the full benefits of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VII. THE DETERMINATION OF REPRESENTATIVESNo evidence was introduced at the hearing upon the basis ofwhich we could make a finding that a majority of the employeesin the units found to be appropriate have designated and selected39 A. Arena and Company,Ltd , and Arena-Norton Corporation operate at Mesa and atJean ; S. A. Gerrard Co. operates at Mesa and at Cowden;Fred G. Hilvert Companyoperates at Campo and at Normal Junction;Western Veg.Distr. operates at Alhambra andat Jean. 332NATIONAL LABOR RELATIONS BOARDany representatives for the purposes of collective bargaining.Wetherefore find that an election by secret ballot is necessary to resolvethe questions concerning representation.Inasmuch as packing-shed workers frequently shift their employ-ment from one Employer to another, we shall select a date fordetermining eligibility to participate in the elections which will most,closely reflect the employment situations at the time of the election.Eligibility to vote in the elections is, therefore, extended to packing--shed workers within the appropriate unit employed by the Employerson* the date of issuance of this Decision and the Direction of Elec-`tions hereinafter provided for.The record of the second hearing discloses that in June 1938 adistrict convention of the United Cannery, Agricultural, Packingand Allied Workers of America granted to Fresh Fruit and Vege-tableWorkers, Local No. 78, jurisdiction over workers in freshfruit and vegetable sheds within the district ; that on July 17, 1938,a meeting of the Sub-Local of No. 191 voted unanimously to comeunder the jurisdiction of Fresh Fruit and Vegetable Workers, LocalNo. 78, and to turn over all books, supplies, and moneys; and that-sixout of the nine officers of the Sub-Local of No. 191 became,officers of Fresh Fruit and VegetableWorkers, Local No. 78.Weneed not determine whether or not every member of the Sub-Localof No. 191 has become a member of Fresh Fruit and VegetableWorkers, Local No. 78.For the purposes of conducting an electionby secret ballot in order to resolve the questions concerning repre-sentation, a sufficient showing has been made to warrant placing thename of Fresh Fruit and Vegetable Workers, Local No. 78 uponthe ballot.We fmd on the basis of the entire record that FreshFruit and Vegetable Workers, Local No. 78, may properly be sub-stituted for the purposes of the present proceeding for the Sub-Localof No. 191, and it is hereby so substituted.Accordingly, the nameFresh Fruit and Vegetable Workers, Local No. 78, United Cannery,Agricultural, Packing and Allied Workers of America shall be placedupon the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of each of the Employers listed in Ap-pendix "A", respectively, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All the receivers, truckers, trimmers, packers, crate liners, ice-men, lidders, car loaders, and others employed as packing-shed work-ers in the packing and shipping of lettuce in the Salt River Valley DECISIONS AND ORDERS333,district of Arizona by each of the Employers listed in Appendix"A", respectively, excluding office help, foremen, truck drivers, andbox makers, constitute, in the case of each Employer a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purposes of collective bargaining,elections by secret ballot shall be conducted within fifteen (15) daysfrom the date of A his Direction of Elections, under the direction,and supervision of the Regional Director for the Twenty-first Re-gion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all the receivers, truckers, trimmers, packers,crate liners, icemen, lidders, car loaders, and others employed aspacking-shed workers in the, packing and shipping of lettuce in theSalt River Valley district of Arizona on the date of the issuance ofthisDirection of Elections by each of the Employers listed in Ap-pendix "A", respectively, exclusive of office help, foremen, truckdrivers, and box makers, to determine whether or not such employeesdesire, in the case of each Employer, to be represented by Fresh Fruitand Vegetable Workers, Local No. 78, United Cannery, Agricultural,Packing and Allied Workers of America, for the purposes of col-lective bargaining.Mx. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Decision and Direction of Elections.Appendix "A"1.American Fruit Growers, Inc.2.Apache Distributors, Inc.3.A. Arena and Company, Ltd.4.Arena-Norton Corporation.5.M. O. Best, an individual doing business as M. O. Best Company.6.Byco Distr. Inc.7.Burrel Collins.8.Davis Packing Co.9.Eaton Fruit Co.10.Farmers Distributors Company, Inc. 334NATIONAL LABOR RELATIONS BOARD11.Chas. Freedman and O. J. Jennings, copartners doingbusinessunder the name of Chas.Freedman.12.S.A. Gerrard Co.13. John,Jacobs Farms.14.Fred G. Hilvert Company, a common-law trust.15.M. Duddy, an individual doing business as Ritz DistributingCompany.16.O. D. Miller and C. W. Johns, copartners doing business underthe name of Miller-Johns Company.17.Richmanand Samuels, Inc.18.T.M. Bunn and T. Yuki, copartners doing business under thename of SalinasValley Veg. Exch.19. Smith-Thornburg, Inc.20. Stanley Fruit Co.21. C. C. Tolby, M. A. Tolby, and C. A. Tolby, copartners doingbusiness under the name of Tolby Bros.22.Tracy-Holmes Fruit Co.23.Elmer Hartner and Calvin Kunz, copartners doing businessunder the name of Western Veg. Distr.24.Wayne Brand and Kenneth Hagin, copartners doing businesslunder the name of Brand-Hagin.25.Arizona Vegetable Distributors, Incorporated.26.E. G. Smith.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSDecember 17, 1938On December 7, 1938, the National Labor Relations Board, hereincalled theBoard, issued a Decision and Direction of Elections in theabove-entitled consolidated proceeding, the elections to be held withinfifteen(15) days from the date of the Direction,under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion.The Board,having been requested by the Regional Director topostpone the -elections to be held among employees of Eaton FruitCo., S. A. Gerrard Co., and Stanley Fruit Co., hereby amends itsDirection of Elections by extending the period within which theelections shall be conducted among employees of Eaton Fruit Co.,of S. A. Gerrard Co., and of Stanley Fruit Co-to such time as theBoard may in the future direct.Mn. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Direction of Elections.10 N. L. R. B., No. 21a. DECISIONS AND ORDERS335[SAME TITLESECOND AMENDMENT TO DIRECTION OF ELECTIONSDecember00, 1938On December 7, 1938, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Elections in theabove-entitled consolidated proceeding,the elections to be held withinfifteen (15) days from the date of the Direction, under the directionand supervision of the Regional Director for the Twenty-first Re-gion.On December 17, 1938, the Board issued an Amendment toDirection of Elections,postponing the elections to be held amongemployees of Eaton Fruit Co., S. A.Gerrard Co.,and Stanley FruitCo. until such time as the Board should in the future direct.The Board hereby amends its Direction of Elections, as amended,to provide that an election shall be conducted among employees ofS.A. Gerrard Co. within ten (10) days from the date of this SecondAmendment to Direction of Elections.MR. DONALDWAKEFIELD SMITH took no part inthe considerationof the above Second Amendment to Direction of Elections.10 N. L.R. B., No. 21b.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESANDORDERJanuary 18, 1939On December 7, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled consolidated proceeding,the elections to be heldwithin fifteen (15) days from the date of the Direction,' under thedirection and supervision of the Regional Director for the Twenty-first Region.On December 17, 1938, the Board issued an Amend-ment to Direction of Elections, postponing the elections to be heldamong employees of Eaton Fruit Co., S. A. Gerrard Co., and StanleyFruit Co. until such time as the Board should in the future direct.On December 22, 1938, the Board issued a Second Amendment toDirection of Elections,providing that an election among employeesof S. A. Gerrard Co. be conducted within ten (10) days from thedate of the Second Amendment.Pursuant to the Decision and Direction of Elections,as amended,elections by secret ballot were conducted on December 19, 20, 21, and 336NATIONAL LABOR RELATIONS BOARD22, 1938, under the direction and supervision of the Regional Directorfor the Twenty-first Region.Full opportunity was afforded allparties to the investigation to participate in the conduct of the secretballots and make challenges.On December 23, 1938, the said Re-gional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and, on December 26, 27, and 28, 1938, dul I servedupon the parties to the proceeding his Intermediate Report on theballots.On January 3 and 6, 1939, 17 of the Employers 4 filed with theRegional Director letters protesting the elections.The letters, allof which are identical, state objections in the form of conclusionswithout specification of the facts, if any, relied on, or raise issueswhich were considered by the Board in its Decision and found tobe without merit or which have been passed upon on numerousoccasions.'We find that the letters of protest raise no' substantialor material issues with respect to the conduct of the elections or tothe Intermediate Report.The protests are hereby overruled.d These Employers are : American Fruit Growers,Inc.,Arena-Norton Corporation, M. 0.Best Company,Byco Distr. Inc., Burrel Collins, Farmers Distributors Company,Inc, S A.Gerrard Co,John Jacobs Farms,Fred G. Hilvert Company, Miller-Johns Company, Rich-man and Samuels,Inc.,Salinas Valley Veg.Exch.,Smith-Thornburg,Inc.,Western Veg.Distr.,Brand-Hagin,Arizona Vegetable Distributors,Incorporated,and E. G. SmithEach of the letters is addressed to the Regional Director and reads as follows :The undersigned does hereby protest against the election held on December 20,1938, and the results thereof,and any participation of the National Labor Rela-tions Board therein on the following grounds :1.That the Board has no jurisdiction to call or to conduct said election or tointerfere in any manner with the business of the undersigned or its employees forthe reason that said undersigned is not engaged in any activities in interstatecommerce or affecting interstate commerce as that term is used in the Act, andfor the further reason that all the employees of the undersigned affected by theelection are agricultural workers within the meaning of that term as used inSection 2(3) of the Act;2.For the further reason that said election was not properly called or con-ducted, and does not truly and accurately set forth the wishes of a majority ofpersons who are the employees of the undersigned,because-(a)The payroll of the date selected by the Board does not properly representthe employees of the undersigned eligible to vote at such an election ;(b)The classification of employees selected by the Board as being entitled tovote is arbitrary and unreasonable;(c)There is no unity or connectionbetween theemployees of different shedseven though employed by the same employer as would justify the same committeerepresenting such employees ;(d)That all of said employees are seasonal and there is no such continuity ofemployment as would permit a committee to represent employees beyond oneseason ;(e)That said election was determined by a majority vote of persons participat-ing therein rather than a majority of all employees of the classification mentioned.The issue raised by the protest against certifying the representative receiving a majorityof the votes of the employees participating in the election,although the only issue notconsidered in the Decision of the Board,was discussed at great length inMatter ofR. C. A. Manufacturing Company, Inc.andUnited Electrical&Radio Workers of America,2 N. L R. B. 159.Moreover, the results of the elections indicate that in the case of eachemployer who filed a letter of protest a majority of all the employees eligible to participatein the election voted for the labor organization named upon the ballots. DECISIONS AND ORDERS337As to the balloting and, its results, the Regional Director reportedas follows :AMERICAN FRUIT GRowERs, INCTotalnumber eligible_______________________________________69Total number of ballots counted_____________________________56Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__ 49Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__7Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0APACHE DISTRIBUTORS, INC.Total number eligible_______________________________________ 16Total number of ballots counted_____________________________15Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural,Packingand Allied Workers of America, affiliated with the C.I.O. 13Total number of votes against the Fresh Fruit and VegetableWorkers, Local.No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__2Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0ARENA-NORTON CORPORATIONTotal number eligible_______________________________________ 65Total number of ballots counted_____________________________ 62Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C I. O__ 44Total number of votes against the Fiesh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__ 18,Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0M. 0. BESTTotal number eligible_______________________________________ 41Total number of ballots counted_____________________________39Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__ 33Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of,America, affiliated with the C I. O__, 6Total number of blank ballots_______________________________0Total number of void ballots________________________________0'Total number of challenged votes____________________________0 338NATIONAL LABOR RELATIONS BOARDBYcoDISTR INC.Total number eligible_______________________________________19Total number of ballots counted_____________________________17Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__15Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__2'Total number of blank ballots_______________________________0Total number of void ballots________________________________-0Total number of challenged votes____________________________0BURREL COLLINSTotal number eligible_______________________________________25Total number of ballots counted_____________________________25Total number of votes for the Fresh Fruit and VegetableWorkers, Local No 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__22Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__3Total number of blank ballots_______________________________0'Total number of void,ballots________________________________0Total number of challenged votes ----------------------------0D.^vls P.\cIcINC CoTotal number eligible_______________________________________23Total number of ballots counted_____________________________21Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__8-Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and AlliedWorkers of America, affiliated with theC. I. 0---------------------------------------------------3Total number of blank ballots_____________________________PTotal number of void ballots_______________________________0Total number of challenged votes____________________________0FARMERS DISTRIBUTORSCOMPANY, INC.Total number eligible_______________________________________33Total number of ballots counted_____________________________30Total number of votes for the Fresh Fruit and VegetableWorkers,'Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with the0.1.0 ---------------------------------------------------9'Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing andAlliedWorkers of America, ^affiliatedwith theC. I. 0---------------------------------------------------I DECISIONS AND ORDERS339FARMERS DISTRIBUTORS COMPANY, INC -ContinuedTotal number of blank ballots-----------------------------0Total number of void ballots-------------------------------0Total number of challenged votes---------------------------0S.A GERRARD CO.Total number eligible--------------------------------------79Total number of ballots counted----------------------------77Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0--------------------------------------------------0Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and AlliedWorkers of America, affiliated with theC.I0--------------------------------------------------7Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes---------------------------0JOHN JACOas FARMSTotal number eligible--------------------------------------35Total number of ballots counted-----------------------------32Total number of votes for the Fresh Fruit and VegetableWorkers, Local No 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------8Total number of votes against the Fresh Fruit and VegetableWorkers, Local No 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------4Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes--------------------------0FRED G. HILVERT COMPANYTotal number of eligible------------------------------------84Total number of ballots counted----------------------------75Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------9`Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC I. 0--------------------------------------------------,Total number of blank ballots-------------------------------0,Total number of void ballots------------------------------- .1Total number of challenged votes------------------- .340NATIONAL LABOR RELATIONS BOARDRITZ DISTRIBUTING COMPANYTotal number eligible--------------------------------------44Total number of ballots counted-----------------------------40Workers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------9Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural,' Pack-ing and Allied Workers of America, affiliated with theC. I. 0--------------------------------------------------1'Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes---------------------------0MILLER-JOHNS COMPANYTotal number eligible---------------------------------------66Total number of ballots counted---------------------------56Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and AlliedWorkers of America, affiliated with theC. I. 0---------------------------------------------------0Total number of votes against the Fresh Fruit and VegetableWorkers, Local No 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0--------------------------------------------------5Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------1RICHMAN ANDSAMUELS,INC.Total number eligible--------------------------------------37-Total-number of ballots counted----------------------------37'Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------9Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing andAlliedWorkers of America, affiliated with theC. I. 0---------------------------------------------------8Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------0SALINAS VALLEY VEG. EXCH.-Total number eligible---------------------------------------75Total number of ballots counted-----------------------------67-Total number of votes for the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and AlliedWorkers of America, affiliated with the,C. I. 0---------------------------------------------------4 DECISIONS AND ORDERSSALINAS VALLEY VEG. EXCH.-ContinuedTotal number of votes against the Fresh Fruit and VegetableWorkers, Local No 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with the341C. I. 0---------------------------------------------------13Total number of blank ballots______________________________0Total number of void ballots________________________________0Total number of challenged votes__________________________0SMITH-THORNBURG, INC.Total number eligible______________________________________46Total number of ballots counted____________________________45Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the C. I. 0------30Total number of votes against the Fresh Fruit and Vegetable-Workers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------5Total number of blank ballots______________________________0Total number of void ballots________________________________Total number of challenged votes____________________________TOLBY BROS.Total number eligible ---------------------------------------9Total number of ballots counted______________________69Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the C. 10________53Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packing,and Allied Workers of America, affiliated with the C. I. 0__;16Total number of blank ballots______________________________0Total number of void ballots ------------------------------------0Total number of challenged votes____________________________0TRACY-HOLMES FRUIT CO.Total number eligible______________________________________41Total number of ballots counted____________________________34'Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America,, affiliated with the C. 1. 0______12Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C I 0__22Total number of blank ballots______________________________0Total, number of void ballots________________________________0Total number of challenged votes____________________________0147811-39-vol 10--23 342NATIONAL LABOR RELATIONS BOARDWESTERN VEG. DISTR.Total number eligible_______________________________________ 112Total number of ballots counted---------------------------- 110Total number of votes for the Fresh Fruit and Vegetable Work-ers,Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the C. I. O____92Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with theC. I. 0---------------------------------------------------7Total number of blank ballots______________________________1Total number of void ballots________________________________0Total number of challenged votes____________________________0BRAND-HAGINTotal number eligible_______________________________________23Total number of ballots counted_____________________________23Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the C. I. 0------18Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with the C. I. O__4Totalnumber of blank ballots______________________________1Total number of void ballots________________________________0Total number of challenged votes----------------------------0ARIZONA VEGETABLE DISTRIBUTORS, INCORPORATEDTotal number eligible_______________________________________45Total number of ballots counted____________________________40Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing andAlliedWorkers of America, affiliated with the C. I. O_-__24Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with the C. I. O_16Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0E. G. SMITHTotal number eligible_______________________________________50Total number of ballots counted_____________________________44Total number of votes for the Fresh Fruit and Vegetable Work-ers, Local No. 78, United Cannery, Agricultural, Packing and _AlliedWorkers of America, affiliated with the C. I.0--------29Total number of votes against the Fresh Fruit and VegetableWorkers, Local No. 78, United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with the C. I. O_15Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0 DECISIONS AND ORDERS343The Regional Director reported that no elections were conductedamong employees of A. Arena and Company, Ltd., and Chas. Freed-man and O. J. Jennings, copartners doing business under the nameof Chas. Freedman because their packing sheds were not operating.Since they did not employ any persons eligible to participate in theelections directed by the Board, we shall dismiss the petitions forinvestigation and certification of representatives of employees of theseconcerns.We shall also dismiss the petitions for investigation and certifica-tion of employees of the following concerns since a majority of thosevoting at the elections conducted among the respective employeesof these firms have not signified that they desire to be representedby a labor organization : Davis Packing Co., M. Duddy, an individualdoing business as Ritz Distributing Company, and Tracy-HolmesFruit Co.CERTIFICATION OF REPRESENTATIVESBy virtue of and, pursuant to the power vested in the NationalLabor Relations Boardby Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Fresh Fruit and Vegetable Workers,Local No. 78, United Cannery, Agricultural, Packing and AlliedWorkers of America, affiliated with the C. I. O., has been designatedand selected by a majority of the receivers, truckers, trimmers, pack-ers, crate liners, icemen, lidders, car loaders, and others employed aspacking-shed workers in the packing and shipping of lettuce in theSaltRiver Valley district of Arizona by each of the Employerslisted in Appendix "B," respectively, exclusive of office help, foremen,'truck drivers, and box makers, as their representative for the purposesof collective bargaining, and that pursuant to Section 9 (a) of theAct, Fresh Fruit and Vegetable Workers, Local No. 78, United Can-nery,Agricultural, Packing and Allied Workers of America, affili-ated with the C. I. O., is the exclusive representative, in the case ofeach Employer, of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, 344NATIONALLABOR RELATIONS BOARDIT IS HEREBY ORDEREDthat the petitions for investigation and certi-fication of representatives of employees of A. Arena and Company,Ltd., Chas. Freedman and O. J. Jennings, copartners doing businessunder the name of Chas. Freedman, Davis Packing Co., A Duddy,an individual doing business as Ritz Distributing Company, andTracy-Holmes Fruit Co., be, and they hereby are, dismissed.MR. DONALD WAKEFIELD SMITH took no part in the above Certifi-cation of Representatives and Order.APPENDIX B1.American Fruit Growers,' Inc.2.Apache Distributors, Inc.3.Arena-Norton Corporation.4.M. O. Best, an individual doing business as M. O. Best Company.5.Byco Distr. Inc.6.Burrel Collins.7.Farmers Distributors Company, Inc.8.S.A. Gerrard Co.9.John Jacobs Farms.10.Fred G. Hilvert Company, a common-law trust.11.O. D. Miller and C. W. Johns, copartners doing business underthe name of Miller-Johns Company.12.Richman and Samuels, Inc.13.T.M. Bunn and T. Yuki, copartners doing business under thename of Salinas Valley Veg. Exch.14.Smith-Thornburg, Inc.15.C. C. Tolby, M. A. Tolby, and C. A. Tolby, copartners doingbusiness under the name of Tolby Bros.16.Elmer Hartner and Calvin Kunz, copartners doing businessunder the name of Western Veg. Distr.17.Wayne Brand and Kenneth Hagin, copartners doing businessunder the name of Brand-Hagin.18.Arizona Vegetable Distributors, Incorporated.19.E. G. Smith.10 N. L. R. B., No. 21c.-